DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -18  of U.S. Patent No.   17 Although the claims at issue are not identical, they are not patentably distinct from each other because they represent the same invention with identical limitations.

See the comparison of claims in the table given below.

Instant application 17015856 Claim
US Patent 10790064 Claim
1. A method for generating and maintaining a field reversed configuration 


chamber, wherein an edge layer outside of the FRC plasma comprises an open 
field line plasma, controlling the rotation of the edge layer, and maintaining the FRC at or about a constant value without decay by injecting beams of fast neutral atoms from neutral beam injectors into the FRC plasma at an angle of about 15.degree.  to 25.degree.  less than normal to a longitudinal axis of the confinement chamber and towards a mid-plane of the confinement chamber.


2. The method of claim 1 wherein the step of controlling the rotation of the edge layer includes applying electric potentials to open flux surfaces.
2.  The method of claim 1 wherein the step of controlling the rotation of the edge layer includes applying electric potentials to open flux surfaces.


3. The method of claim 2 wherein the step of applying electric potentials to open flux surfaces includes one or more of applying an electric potential to point electrodes that make contact with open field lines in the edge layer of the FRC plasma, annular electrodes to azimuthally symmetrically charge far-edge flux surfaces, and concentric electrodes to charge concentric flux surfaces.
3.  The method of claim 2 wherein the step of applying electric potentials open flux surfaces includes one or more of applying an electric potential to point electrodes that make contact with open field lines in the edge layer of the FRC plasma, annular electrodes to azimuthally symmetrically charge far-edge flux layers, and concentric electrodes to charge concentric flux layers.


4. The method of claim 3 wherein the step of applying an electric potential to concentric electrodes to charge concentric flux surfaces, further comprising controlling the selection of flux surfaces by adjusting magnetic coils positioned about the concentric electrodes to adjust the magnetic field to cause selected flux surfaces to terminate on predetermined concentric.
4.  The method of claim 3 wherein the step of applying an electric potential to concentric electrodes to charge concentric flux layers, further comprising controlling the selective of flux layers by adjusting magnetic coils positioned about the concentric electrodes to adjust the magnetic field to cause selected flux layers to terminate on predetermined concentric. 



5. The method of claim 1 further comprising a step of generating a magnetic field within the chamber with 

chamber.


6. The method of claim 1 wherein the step of the forming the FRC plasma includes forming a formation FRC plasma in opposing first and second formation sections coupled to opposite ends of the confinement chamber and accelerating the formation FRC plasma from the first and second formation sections towards the mid-plane of the chamber where the two formation FRC plasmas merge to form the FRC plasma.
8.  The method of claim 1 wherein the step of the forming the FRC plasma includes forming a formation FRC plasma in opposing first and second formation sections coupled to opposite ends of the confinement chamber and accelerating 
the formation FRC plasma from the first and second formation sections towards 
the mid-plane of the chamber where the two formation FRC plasmas merge to form 
the FRC plasma.


7. The method of claim 6 wherein the step of forming the FRC plasma includes one of forming a formation FRC plasma while accelerating the formation FRC plasma towards the mid- plane of the chamber and forming a formation FRC plasma then accelerating the formation FRC plasma towards the mid-plane of the chamber.
9.  The method of claim 8 wherein the step of forming the FRC plasma includes one of forming a formation FRC plasma while accelerating the formation FRC plasma towards the mid-plane of the chamber and forming a formation FRC plasma then accelerating the formation FRC plasma towards the mid-plane of the chamber.


8. The method of claim 1 further comprising a step of guiding magnetic flux surfaces of the FRC plasma into diverters coupled to the chamber.
10.  The method of claim 9 further comprising a step of guiding magnetic 
flux surfaces of the FRC into diverters coupled to the ends of the formation 
sections.


9. The method of claim 1 wherein the step of comprises a step of controlling the rotation of the edge layer includes controlling a radial electric field profile in an edge layer of the FRC plasma.
17.  The method of claim 1 wherein the step of comprises a step of controlling the rotation of the edge layer includes controlling a radial electric field profile in an edge layer of the FRC plasma.


10. The method of claim 9 wherein the step of controlling the radial electric field profile in an edge layer of the FRC plasma includes applying a distribution of electric potential to a group of open flux 



11. A method for maintaining a field reversed configuration (FRC) plasma comprising the steps of. controlling the rotation of an edge layer outside of an FRC plasma in a confinement chamber, wherein the edge layer comprises an open field line plasma, and maintaining the FRC at or about a constant value without decay by injecting beams of fast neutral atoms from neutral beam injectors into the FRC plasma at an angle less than normal to a longitudinal axis of the confinement chamber and towards a mid-plane of the confinement chamber.
1.A method for generating and maintaining field reversed configuration (FRC) plasma comprising steps of: forming an FRC plasma in a confinement chamber, wherein an edge layer outside of the FRC plasma comprises an open field line plasma, controlling the rotation of the edge layer, and maintaining the FRC at or about a constant value without decay by injecting beams of fast neutral atoms from neutral beam injectors into the FRC plasma at an angle of about 15.degree.  to 25.degree.  less than normal to a longitudinal axis of the confinement chamber and towards a mid-plane of the confinement chamber.


12. The method of claim 11 wherein the step of controlling the rotation of the edge layer includes applying electric potentials to open flux surfaces.
2.  The method of claim 1 wherein the step of controlling the rotation of the edge layer includes applying electric potentials to open flux surfaces.


13. The method of claim 12 wherein the step of applying electric potentials to open flux surfaces includes one or more of applying an electric potential to point electrodes that make contact with open field lines in the edge layer of the FRC plasma, annular electrodes to azimuthally symmetrically charge far-edge flux surfaces, and concentric electrodes to charge concentric flux surfaces.
3.  The method of claim 2 wherein the step of applying electric potentials open flux surfaces includes one or more of applying an electric potential to point electrodes that make contact with open field lines in the edge layer of the FRC plasma, annular electrodes to azimuthally symmetrically charge far-edge flux layers, and concentric electrodes to charge concentric flux layers.


14. The method of claim 13 wherein the step of applying an electric potential to concentric electrodes to charge concentric flux surfaces, further comprising controlling the selection of flux surfaces by adjusting magnetic coils positioned about the concentric electrodes to adjust the magnetic field to cause selected flux surfaces to terminate on predetermined concentric.
4.  The method of claim 3 wherein the step of applying an electric potential to concentric electrodes to charge concentric flux layers, further comprising controlling the selective of flux layers by adjusting magnetic coils positioned about the concentric electrodes to adjust the magnetic field to cause selected flux layers to terminate on predetermined concentric. 



15. The method of claim 11 further comprising a step of generating a magnetic field within the chamber with quasi-dc coils extending about the confinement chamber and a mirror magnetic field within opposing ends of the chamber with quasi-dc mirror coils extending about the opposing ends of the chamber.
5.  The method of claim 1 further comprising a step of generating a magnetic field within the chamber with quasi-dc coils extending about the confinement chamber and a mirror magnetic field within opposing ends of the chamber with quasi-dc mirror coils extending about the opposing ends of the 
chamber.


16. The method of claim 11 wherein the step of the forming the FRC plasma includes forming a formation FRC plasma in opposing first and second formation sections coupled to opposite ends of the confinement chamber and accelerating the formation FRC plasma from the first and second formation sections towards the mid-plane of the chamber where the two formation FRC plasmas merge to form the FRC plasma.
8.  The method of claim 1 wherein the step of the forming the FRC plasma includes forming a formation FRC plasma in opposing first and second formation sections coupled to opposite ends of the confinement chamber and accelerating 
the formation FRC plasma from the first and second formation sections towards 
the mid-plane of the chamber where the two formation FRC plasmas merge to form 
the FRC plasma.


17. The method of claim 16 wherein the step of forming the FRC plasma includes one of forming a formation FRC plasma while accelerating the formation FRC plasma towards the mid- plane of the chamber and forming a formation FRC plasma then accelerating the formation FRC plasma towards the mid-plane of the chamber.
9.  The method of claim 8 wherein the step of forming the FRC plasma includes one of forming a formation FRC plasma while accelerating the formation FRC plasma towards the mid-plane of the chamber and forming a formation FRC plasma then accelerating the formation FRC plasma towards the mid-plane of the chamber.


18. The method of claim 11 further comprising a step of guiding magnetic flux surfaces of the FRC plasma into diverters coupled to the chamber.
10.  The method of claim 9 further comprising a step of guiding magnetic 
flux surfaces of the FRC into diverters coupled to the ends of the formation 
sections.


19. The method of claim 11 wherein the step of comprises a step of controlling the rotation of the edge layer includes controlling a radial electric field profile in an edge layer of the FRC plasma.
17.  The method of claim 1 wherein the step of comprises a step of controlling the rotation of the edge layer includes controlling a radial electric field profile in an edge layer of the FRC plasma.



18.  The method of claim 17 wherein the step of controlling the radial electric field profile in an edge layer of the FRC plasma includes applying a distribution of electric potential to a group of open flux surfaces of the FRC plasma with biasing electrodes.




Referring to the claim 1 limitations of Instant application, US Patent 10790064 B2 claim 1 recites all the limitations (See Patent 10790064 column 20 claim 1). Hence, it would have been obvious to an ordinary skill in the art to anticipate and recite the limitations of the instant application. Hence, it is obvious non-statutory double patenting.

Referring to the claims 2-10, US Patent 10790064 claims 2-5, 8, 9, 10, 17 and 18 respectively recites identical limitations (See Patent 10790064 column 20 claims 2-5, 8, 9, 10, 17 and 182-5, 8, 9, 10, 17 and 18).

Referring to the claim 11 limitations of Instant application, US Patent 10790064 B2 claim 1 recites all the limitations (See Patent 10790064 column 20 claim 1).

Referring to the claims 12-20, US Patent 10790064 claims 2-5, 8, 9, 10, 17 and 18 respectively recites identical limitations (See Patent 10790064 column 20 claims 2-5, 8, 9, 10, 17 and 182-5, 8, 9, 10, 17 and 18).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 10049774 B2. Although the claims they represent same invention and identical limitations in an obvious manner to an ordinary skill in the art.  Hence, it is obvious non-statutory double patenting.  

Conclusion

Claims 1-20 are rejected.

Prior art:  US Patent 9997261B2 is the closest prior art and fails to teach the method step of maintaining the FRC at or about a constant value without decay by injecting beams of fast neutral atoms from neutral beam injectors into the FRC plasma at an angle less than normal to a longitudinal axis of the confinement chamber and towards a mid-plane of the confinement chamber.  Non patent literature available but do not meet the priority dates.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        10/21/2021